      Case: 1:19-cv-03563 Document #: 15 Filed: 08/20/19 Page 1 of 5 PageID #:40




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 TOSHA LONG,

      Plaintiff,                                          Case No. 19-cv-03563

 v.
                                                          Honorable John J. Tharp, Jr.
 THE BUREAUS, INC.

      Defendant.

                                  FIRST AMENDED COMPLAINT

        NOW COMES Plaintiff, TOSHA LONG, through counsel, SULAIMAN LAW GROUP,

LTD., complaining of Defendant, THE BUREAUS, INC., as follows:

                                     NATURE OF THE ACTION

        1.         This is an action brought by a consumer seeking redress for violation(s) of the Fair

Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq.

                                    JURISDICTION AND VENUE

        2.         This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

        3.         Venue in this district is proper under 28 U.S.C. § 1391(b)(1).

                                               PARTIES

        4.         TOSHA LONG (“Plaintiff”) is a natural person, over 18-years-of-age, who at all

times relevant resided in Prophetstown, Illinois.

        5.         THE BUREAUS, INC. (“The Bureaus”) is a domestic corporation with its principal

place of business in Northbrook, Illinois. The Bureaus is a master servicer for accounts receivable

portfolios and collects debts on behalf others.



                                                    1
     Case: 1:19-cv-03563 Document #: 15 Filed: 08/20/19 Page 2 of 5 PageID #:40




                                    FACTUAL ALLEGATIONS

        6.      In 2011, Plaintiff’s ex-husband, Mark Rockett (“Rockett”), obtained medical

services for his canine at Dundee Animal Hospital located in East Dundee, Illinois.

        7.      Rockett fraudulently signed Plaintiff’s name on the payment agreement entered into

with Dundee Animal Hospital.

        8.      At the time the medical services were provided by Dundee Animal, Plaintiff was

separated from Rockett and residing in Prophetstown, Illinois.

        9.      Upon information and belief, Rockett did not make any payments to East Dundee

Hospital for the medical services (“subject debt”).

        10.     Upon information and belief, East Dundee Hospital placed the subject debt with

Defendant for collection in 2012.

        11.     In 2016, Defendant started placing collection calls to Plaintiff’s cellular phone in

an attempt to collect the subject debt.

        12.     Plaintiff answered one of Defendant’s calls and advised Defendant that the subject

debt belongs to Rockett and not her and requested proof of that the subject debt belongs to her.

        13.     Furthermore, Plaintiff advised Defendant that she was in the hospital at the time the

subject debt was incurred and thus the debt could not have possibly been incurred by her.

        14.     Despite being advised that the subject debt does not belong to Plaintiff, Defendant

continued placing collection calls to Plaintiff.

        15.     Feeling harassed by the collection calls, Plaintiff requested that Defendant cease

the collection calls to no avail.

        16.     In 2018, frustrated with Defendant’s collection calls, Plaintiff answered the phone

and requested that Defendant direct any future communications to her attorney Jeffery Hyslip.

                                                   2
      Case: 1:19-cv-03563 Document #: 15 Filed: 08/20/19 Page 3 of 5 PageID #:40




        17.      Plaintiff’s request fell on deaf ears and Defendant continued to place collection

calls to Plaintiff.

        18.      In total, Defendant placed dozens of collection calls to Plaintiff from 2016 through

May 2019.

        19.      Moreover, Defendant sent Plaintiff written correspondences demeaning Plaintiff

and falsely representing that Plaintiff is legally obligated to pay the subject debt.

        20.      Specifically, one of the written correspondences stated “Don’t you care about your

moral and legal obligations? Do you really think avoiding addressing an issue with someone that

can help you makes sense?”

                                              DAMAGES

        21.      Plaintiff is disabled and is confined to a wheelchair.

        22.      Defendant’s harassing collection calls and written correspondences caused Plaintiff

significant emotional distress and mental anguish as she was led to believe she was legally

responsible for debt that does not belong to her.

        23.      Plaintiff was forced to retain counsel to compel Defendant to cease its collection

calls, incurring attorney’s fees and costs.


              COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

        24.      Plaintiff restates and realleges paragraphs 1 through 23 as fully set forth herein.

        25.      Plaintiff is a “consumer” as defined by FDCPA §1692a(3).

        26.      The debt that Defendant was attempting to collect is a “debt” as defined by FDCPA

§1692a(5) because it was incurred for a personal or family purpose (medical services).

        27.      Defendant is a “debt collector” as defined by §1692a(6) because it regularly collects

debts and uses the mail and/or the telephones to collect delinquent consumer accounts.
                                                    3
     Case: 1:19-cv-03563 Document #: 15 Filed: 08/20/19 Page 4 of 5 PageID #:40




               a. Violations of FDCPA §1692d

       28.     Pursuant to §1692d of the FDCPA, a debt collector is prohibited from engaging “in

any conduct the natural consequence of which is to harass, oppress, or abuse any person in

connection with the collection of a debt.”

       29.     §1692d(5) further prohibits “causing a telephone to ring or engaging any person in

telephone conversation repeatedly or continuously with intent to annoy, abuse, or harass any

person at the called number.”

       30.     Defendant violated §§1692d and d(5) by placing dozens of collection calls to

Plaintiff’s cellular phone attempting to collect a debt that Plaintiff does not owe.

       31.     Defendant’s collection calls to Plaintiff were made with the specific intent of

annoying, harassing, and abusing the Plaintiff as demonstrated by the fact that Plaintiff disputed

ownership of the subject debt and requested that the calls cease.

               b. Violations of FDCPA §1692e

       32.     Pursuant to §1692e of the FDCPA, a debt collector is prohibited from making “any

false, deceptive, or misleading representation” in connection with the collection of a debt.

       33.     Defendant violated §1692e and e(10) by falsely representing to Plaintiff that she

was legally liable for the subject debt when in fact she was not.

               c. Violations of FDCPA §1692c(a)(2)

       34.     Section 1692c(a)(2) of the FDCPA prohibits a debt collector from communicating

with a consumer after the debt collector is notified that the consumer is represented by counsel.

       35.     Defendant violated §1692c(a)(2) by continuing to communicate with Plaintiff after

Plaintiff notified Defendant that she is represented by counsel during a phone call with Defendant.



                                                  4
 Case: 1:19-cv-03563 Document #: 15 Filed: 08/20/19 Page 5 of 5 PageID #:40




   WHEREFORE Plaintiff, TOSHA LONG , requests that this Honorable Court:

a. Enter judgment in her favor and against Defendant;
b. Award Plaintiff statutory and actual damages, in an amount to be determined at trial, for
   the underlying FDCPA violations;
c. Award Plaintiff costs and reasonable attorney’s fees as provided under 15 U.S.C. §1692k;
   and
d. Award any other relief as this Honorable Court deems just and appropriate.
Plaintiff demands trial by jury.

Dated: August 20, 2019                                        Respectfully Submitted,

                                                              /s/ Mohammed O. Badwan

                                                              Mohammed O. Badwan, Esq.
                                                              Counsel for Plaintiff
                                                              Sulaiman Law Group, Ltd.
                                                              2500 S. Highland Ave., Ste. 200
                                                              Lombard, Illinois 60148
                                                              Phone (630) 575-8180
                                                              mbadwan@sulaimanlaw.com




                                           5
